Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements submitted on 4/3/2020, 8/26/2020, 1/18/2021, 5/28/2021 and 8/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-10, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20160227092) in view of Dabral et al (US 20160148356).
Regarding claim 1, Ikeda teaches A method for image-processing, comprising:

obtaining a High Dynamic Range (HDR) RAW image by performing an image synthesis operation on the at least two RAW images (Fig. 7; paras. 0053-0056, 0064; generating HDR still image frame 503/507); and
performing a previewing, photographing, or video-recording operation on the HDR RAW image (Fig. 7; paras. 0053-0056, 0064),
but fails to teach
obtaining a RAW image packet comprising of at least two RAW images;
unpacking the RAW image packet and obtaining the at least two RAW images.
However, in the same field of endeavor Dabral teaches
obtaining a RAW image packet comprising of at least two RAW images; unpacking the RAW image packet and obtaining the at least two RAW images (Figs. 3, 4; paras. 0015, 0016; the image sensor 405 obtains two short and long exposure images, compresses the two images into a compressed package; the image processor 300 obtains the compressed package, decompresses the compressed package and unpacks the two short and long exposure images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Dabral in Ikeda to have obtaining a RAW image packet comprising of at least two RAW images; unpacking the RAW image 

Regarding claim 2, the combination of Ikeda and Dabral teaches everything as claimed in claim 1. In addition, Ikeda teaches wherein the at least two RAW images comprise a first RAW image and a second RAW image that are sequentially exposed, and the first RAW image (OEF) has an exposure duration longer than that of the second RAW image (UEF) (Fig. 7; paras. 0053-0056); and
the HDR RAW image (503/507) is obtained from synthesizing the first RAW image and the second RAW image (Fig. 7; paras. 0053-0056).

Regarding claim 3, the combination of Ikeda and Dabral teaches everything as claimed in claim 1. In addition, Ikeda teaches wherein the performing the previewing, photographing, or video-recording operation on the HDR RAW image comprises:
converting the HDR RAW image into a YUV image (Fig. 7; paras. 0053-0056, 0064; combining RAW OEF and UEF images into HDR raw image and converting the HDR raw image into a YUV image); and
preprocessing the YUV image and performing the previewing, photographing, or video- recording operation on the preprocessed YUV image (Fig. 7; paras. 0053-0057, 0064; storing the YUV image in the buffer and recording the buffered YUV image as an HDR still image).

Regarding claim 8, the combination of Ikeda and Dabral teaches features in claim 8 corresponding to claim 8. In addition, Ikeda teaches An electronic device (Figs. 1-2) comprising a non-transitory memory storing executable codes, and a processor, wherein upon loading the executable codes, the processor is configured for: (as presented above).

Regarding claims 9 and 10, claims 9 and 10 reciting features corresponding to claims 2 and 3 are also rejected for the same reasons above.

Regarding claim 15, the combination of Ikeda and Dabral teaches features in claim 8 corresponding to claim 8. In addition, Ikeda teaches A non-transitory storage medium storing a plurality of instructions, which when executed, cause a processor to perform a method for image-processing, wherein the method comprises: (as presented above).

Regarding claim 16, claim 16 reciting features corresponding to claim 2 is also rejected for the same reasons above.

Claim(s) 4-7, 11-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20160227092) in view of Dabral et al (US 20160148356) as applied to claim 2 or 3, and further in view of Rapaport et al (US 8,933,985).
Regarding claim 4, the combination of Ikeda and Dabral teaches everything as claimed in claim 3. In addition, Ikeda teaches further comprising:
after the converting the HDR RAW image into the YUV image, storing the YUV image converted from the HDR RAW image into a preset first image buffer queue (Fig. 7; paras. 0053-0057, 0064; storing YUV HDR images in the buffer),
but fails to teach
obtaining a plurality of YUV images from the first image buffer queue in response to receiving a photographing instruction;
denoising the plurality of YUV images and obtaining a first denoised image; and
responding to the photographing instruction according to the first denoised image.
However, in the same field of endeavor Rapaport teaches
obtaining a plurality of YUV images from the first image buffer queue in response to receiving a photographing instruction (Figs. 2, 3; col. 5, lines 23-35; col. 11, lines 4-15; in response to a panoramic photographing instruction, obtaining HDR images from the buffer memory 340 and merging the HDR images to create a panoramic image);
denoising the plurality of YUV images and obtaining a first denoised image (col. 11, lines 32-41; aligning the HDR images to denoise the HDR images caused by misalignment between images in creating the panoramic image); and
responding to the photographing instruction according to the first denoised image (col. 5, lines 23-35; col. 11, lines 4-15; col. 14, lines 29-40; display the panoramic image responding to the photographing instruction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Rapaport in the combination of Ikeda and Dabral to have obtaining a plurality of YUV images from the first image buffer queue in response to receiving a photographing instruction; denoising the plurality of YUV images and obtaining a first denoised image; and responding to the photographing instruction according to the first denoised image for obtaining a high dynamic range panoramic image from other HDR images yielding a predicted result.

Regarding claim 5, the combination of Ikeda and Dabral teaches everything as claimed in claim 2. In addition, Ikeda/Dabral teaches further comprising:
after the unpacking the RAW image packet and obtaining the first RAW image and the second RAW image, storing the second RAW image into a preset second image buffer queue, wherein the plurality of second RAW images are arranged in an order of times at which the plurality of second RAW images are stored into the second image buffer queue (Fig. 7; OEF and UEF images are obtained and stored in buffers),
but fails to teach
obtaining a plurality of second RAW images from the second image buffer queue in response to receiving a photographing instruction;
obtaining a first synthesized image by performing an image synthesis operation on the plurality of second RAW images; and
responding to the photographing instruction according to the first synthesized image.
However, in the same field of endeavor Rapaport teaches
obtaining a plurality of second RAW images from the second image buffer queue in response to receiving a photographing instruction (Figs. 2, 3; col. 5, lines 23-35; col. 11, lines 4-15; in response to a panoramic photographing instruction, obtaining RAW first exposure level images and RAW second exposure level images from the buffer 340 to create HDR images and merging/synthesizing the HDR images to create a panoramic image);
obtaining a first synthesized image by performing an image synthesis operation on the plurality of second RAW images (Figs. 2, 3; col. 5, lines 23-35; col. 11, lines 4-15; obtaining the panoramic image by performing an image synthesis operation on the RAW first exposure level images and RAW second exposure level images); and
responding to the photographing instruction according to the first synthesized image (col. 5, lines 23-35; col. 11, lines 4-15; col. 14, lines 29-40; display the panoramic image responding to the photographing instruction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Rapaport in the combination of Ikeda and Dabral to have obtaining a plurality of second RAW images from the second image buffer queue in response to receiving a photographing instruction; obtaining a first synthesized image by performing an image synthesis operation on the plurality of second RAW images; and responding to the photographing instruction according to the first synthesized image for obtaining a high dynamic range panoramic image from other HDR images yielding a predicted result.

Regarding claim 6, the combination of Ikeda, Dabral and Rapaport teaches everything as claimed in claim 5. In addition, Rapaport teaches further comprising:
wherein the obtaining the first synthesized image by performing the image synthesis operation on the plurality of second RAW images comprises:
denoising the plurality of second RAW images and obtaining a second denoised image (col. 7, lines 40-67; col. 8, lines 1-15; align the images to denoise the images caused by misalignment to obtain aligned/denoised images); and
boosting a brightness of the second denoised image and obtaining the first synthesized image (col. 7, lines 40-67; col. 8, lines 1-15; boosting a brightness of the images by HDR synthesizing and obtaining the panoramic HDR image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Rapaport in the combination of Ikeda, Dabral and Rapaport to have further comprising: wherein the obtaining the first synthesized image by performing the image synthesis operation on the plurality of second RAW images comprises: denoising the plurality of second RAW images and obtaining a second denoised image; and boosting a brightness of the second denoised image and obtaining the first synthesized image for improving the image quality of the input images so that a higher quality panoramic HDR image can be obtained yielding a predicted result.

Regarding claim 7, the combination of Ikeda and Dabral teaches everything as claimed in claim 5. In addition, Ikeda/Dabral teaches further comprising:
after the unpacking the RAW image packet and obtaining the first RAW image and the second RAW image, storing the first RAW image and the second RAW image into a preset third image buffer queue, wherein the plurality of first RAW images are arranged in an order of times at which the plurality of first RAW images are stored into the second image buffer queue (Fig. 7; OEF and UEF images are obtained and stored in buffers in in an order of times as stored),
but fails to teach
obtaining a plurality of first RAW images and one second RAW image from the third image buffer queue in response to receiving a photographing instruction, and the one second RAW image corresponds to one first RAW image and is arranged at the backmost of the third image buffer queue;
denoising the plurality of first RAW images and obtaining a third denoised image;
obtaining a second synthesized image by performing an image synthesis operation on the plurality of first RAW images and the one second RAW image; and
responding to the photographing instruction according to the second synthesized image.
However, in the same field of endeavor Rapaport teaches
obtaining a plurality of first RAW images and one second RAW image from the third image buffer queue in response to receiving a photographing instruction, and the one second RAW image corresponds to one first RAW image and is arranged at the backmost of the third image buffer queue (Figs. 2, 3; col. 5, lines 23-35; col. 11, lines 4-15; in response to a panoramic photographing instruction, obtaining RAW first exposure level images and RAW second exposure level images from the buffer 340 to create HDR images and merging/synthesizing the HDR images to create a panoramic image);
denoising the plurality of first RAW images and obtaining a third denoised image (col. 7, lines 40-67; col. 8, lines 1-15; align the images to denoise the images caused by misalignment to obtain aligned/denoised images);
obtaining a second synthesized image by performing an image synthesis operation on the plurality of first RAW images and the one second RAW image (Figs. 2, 3; col. 5, lines 23-35; col. 11, lines 4-15; obtaining the panoramic image by performing an image synthesis operation on the RAW first exposure level images and RAW second exposure level images); and
responding to the photographing instruction according to the second synthesized image (col. 5, lines 23-35; col. 11, lines 4-15; col. 14, lines 29-40; display the panoramic image responding to the photographing instruction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Rapaport in the combination of Ikeda and Dabral to have obtaining a plurality of first RAW images and one second RAW image from the third image buffer queue in response to receiving a photographing instruction, and the one second RAW image corresponds to one first RAW image and is arranged at the backmost of the third image buffer queue; denoising the plurality of first RAW images and obtaining a third denoised image; obtaining a second synthesized image by performing an image synthesis operation on the plurality of first RAW images and the one second RAW image; and responding to the photographing instruction according to the second synthesized image for obtaining a high dynamic range panoramic image from other HDR images yielding a predicted result.

Regarding claim 11, claim 11 reciting features corresponding to claim 4 is also rejected for the same reasons presented above.


Regarding claims 12-14, claims 12-14 reciting features corresponding to claims 5-7 are also rejected for the same reasons presented above, respectively.

Regarding claim 17, claim 17 reciting features corresponding to claim 4 is also rejected for the same reasons presented above.

Regarding claims 18-20, claims 18-20 reciting features corresponding to claims 5-7 are also rejected for the same reasons presented above, respectively.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696